DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 10/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections issued in the prior Non-Final Office action dated 07/07/2021 have been withdrawn provided applicant’s claim amendments to claim 1 have resolved the prior claim objections.

Claim Rejections - 35 USC § 112
The claim rejections issued under 35 USC 112(b) seen in the prior Non-Final Office action dated 07/07/2021 have been withdrawn provided applicant’s claim amendments to claims 1 and 8 have resolved the prior claim rejections issued under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massler et al. US 20050175837 A1 (Massler) in view of Chapuis FR 2974399 A1 (Chapuis).
Regarding claims 1-3, Massler discloses a mechanical system comprising a shaft (1, fig. 2; par [0023] discloses applying microstructure on rocker arm or crankshaft) wherein the shaft comprises at least one area provided with: an anti-seizure surface coating (2I, pars [0001, 0005, 0016, 0026; Table 4), having an increased surface hardness (par [0042] discloses DLC layer hardness of 2500 HK0.05 and par [0053] discloses TiAIN layer hardness of 3000 HK0.05), and a microtexturing formed by a set of separated cavities (3I) distributed within said area (pars [0008-0012, 0028]).
Massler fails to disclose a bearing, where the shaft  is couple coupled to the bearing, said mechanical system comprising an internal combustion engine, wherein the bearing and the shaft are subjected to mean contact pressure less than 200 MPa, having a surface hardness at least six times that of the bearing (4)
Chapuis however discloses a bearing made of bronze (Page 2 of provided machine translation lines 1-2) where a shaft (piston pin) is coupled to the bearing, equipping an engine with said structure.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Massler as to be applied to an engine piston pin positioned within a bearing, provided Chapuis discloses applying a DLC type coating to a piston pin in an engine in lines 13-20 of page 1. Where Chapuis details that is common practice or well known to interpose between the piston pin and the bearing a wear ring made of bronze equivalent to applicant’s bronze ring 5 seen in figure 1 for the purpose of providing a low coefficient of friction between the connecting rod bearing and the piston pin, the examiner considers this statement by Chapuis to support that it is old and well known in the art to provide a bronze ring between the bearing and a piston pin for providing reduced friction as per MPEP section 2144.03 A. Where the examiner takes official notice that a DLC hardness of 2500 HK0.05 disclosed by Massler is at least six times that of bronze.
Provided applicant did not traverse the examiner’s assertion of official notice that “a DLC hardness of 2500 HK0.05 disclosed by Massler is at least six times that of bronze,” therefore it is considered to be common knowledge or well-known in the art as to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice, for further consideration please see MPEP section 2144.03 C.
Regarding the limitation of wherein the bearing and the shaft are subjected mean contact pressures of less than 200 MPa as per the MPEP MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 4 and 5, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously, where Massler further discloses wherein each of the microcavities has a greatest length of between 15 and 100 micrometers, and a depth of between 50 nm and 100 micrometers (par [0028], Table 1); wherein each of the microcavities has a form ratio less than or equal to 1, defined as the ratio between the depth and the greatest length.
While Massler discloses a diameter or greatest length between 50-250 micrometers and a depth of 10-15 micrometers, these values overlap or line inside the values disclosed in claim 4. Where the MPEP in section 2144.05 I. states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 
Where the ratio between the depth and the greatest length as established by the depth and diameter values given by Massler is less than 1.
Regarding claim 6, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously, where Massler further discloses wherein the microcavities are distributed with said area with a surface density of between 5 and 30%, that surface density being defined as the ratio of the total area covered by the microcavities to the total area of said area including those microcaviites (pars [0009]; claims 13, 16, 22), the disclosed vales in the recited passages overlap or line inside the values disclosed in claim 6. Where the MPEP in section 2144.05 I. states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie
Regarding claim 7, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously, where Massler further discloses wherein the microcaviites are distributed within said area in a predetermined pattern so as to form a rectangular, square, triangular, or hexagonal network of microcavities on the surface (pars [0011, 0028]; claims 10-12, 14), with a spacing between the center of a microcavity and the centers of neighboring microcavities with a single pattern that are between 1 and 10 times the value of one of the longitudinal dimensions of the microcavities (Table 1 and figures 6-7 discloses where a spacing “a” between each of the microcavities is 250 micrometers which is a value between one and 10 times either the diameter or depth values of the microcavities disclosed by Massler), the disclosed vales in the recited passages overlap or line inside the values disclosed in claim 7. Where the MPEP in section 2144.05 I. states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Regarding claim 9, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously, where Massler (Fig. 2, par [0023] I) and the microtexturing (3I).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massler et al. US 20050175837 A1 (Massler) in view of Chapuis FR 2974399 A1 (Chapuis) further in view of Sherman et al. US 5181783 A (Sherman).
Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously, where Massler where the spacing between one micro cavity and another microcavity are a value between 0.1 and 10 times the value of the longitudinal dimensions of the microcavities (Table 1 and figures 6-7 discloses where a spacing “a” between each of the microcavities is 250 micrometers which is a value between 0.1 and 10 times the diameter or length of the microcavities disclosed by Massler).
Massler fails to disclose where the microcavities are distributed in a random pattern with a random spacing between the microcavities.
Sherman however discloses forming grooves considered to be synonymous with microcavities on a shaft where the grooves are of random length and spacing, where the random texture provides for low velocity pressure and depressurization during the operating cycle as discussed by Sherman in Col.9 L.28-33 and Col.10 L.9-11.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the invention to randomly space the microcavities of Massler in the manner described by Sherman such that the random texture provides for low velocity pressure and depressurization during the operating cycle as discussed by Sherman in Col.10 L.9-11.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massler et al. US 20050175837 A1 (Massler) in view of Chapuis FR 2974399 A1 (Chapuis) further in view of Henry et al. US 20160201799 A1 (Henry).
Regarding claim 10, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously.
Massler fails to disclose wherein the shaft has a cylindrical outer surface comprising a single localized area covered by the surface coating and the microtexturing, that area at least partially covering the portion of the surface intended to rub against the bearing.
Henry (fig.2) however discloses wherein the shaft has a cylindrical outer surface comprising a single localized area covered by the surface coating and the microtexturing, that area at least partially covering the portion of the surface intended to rub against the bearing (pars [0023, 0029].
It would have been obvious to a person of ordinary skill in the art to apply the surface coating with microtexture of Massler to a single localized area, where the area at least partially covering the portion of the surface intended to rub against the bearing such that the anti-seize coating is applied only on the stressed angular sector to decrease the surface area to be treated and accordingly decrease implementation costs as described by Henry in paragraph 24, where Henry in paragraph 26 further states It can also be observed that the fact of partially coating the pin enables to envisage the use of an anti-seize coating having a greater thickness that in prior art, thus increasing the pin lifetime. Where Henry in paragraph [0071] states [0071] FIG. 2 shows another embodiment of the structural unit (100') according to the invention where the structural elements identical to the structural unit (100) according to FIG. la are designated with the same symbols. The only difference between the structural unit (100) according to FIG. 1 and the structural unit (100') according to FIG. 2 is the coating (21') which, for the structural unit (100') according to FIG. 2, extends along the entire axial length of the piston pin (20'). This provides advantages in terms of manufacturing technique.
Regarding claims 11, Massler in view of Chapuis disclose the limitations of claim 1 as discussed previously.
Massler fails to disclose wherein the shaft has a cylindrical outer surface comprising several distinct areas covered by the surface coating and 
Henry (figs.1 and 4) however discloses wherein the shaft has a cylindrical outer surface comprising several distinct areas covered by the surface coating and the microtexturing, that area at least partially covering the portion of the surface intended to rub against the bearing (pars [0023, 0029]).
It would have been obvious to a person of ordinary skill in the art to apply the surface coating with microtexture of Massler to several distinct areas, where the area at least partially covering the portion of the surface intended to rub against the bearing such that the anti-seize coating is applied only on the stressed angular sector to decrease the surface area to be treated and accordingly decrease implementation costs as described by Henry in paragraph 24, where Henry in paragraph 70 further states the antifriction coating (21) is only applied in the areas of the piston pin (20) which are submitted to the highest load during the engine operation. Given that, during the engine operation, the piston pin (20) has a pendular motion commonly known in boss bores (16), only a well-defined peripheral area of the piston pin (20) is exposed to a high stress. According to the invention, this peripheral area is provided with an antifriction coating. In the embodiment, the antifriction coating (21) extends on a peripheral area of the piston top (20) directed towards the top (11) of the piston (10) in a 220-.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are addressed to Chapuis FR 2974399 (Chapuis) that Chapuis encourages the skilled person in the art not to resort to a wear ring, in particular a wear ring made of bronze.
Massler et al. US 2005/0175837 A1 (Massler) discloses applying a DLC coating or layer to a variety of surfaces including rocker arms or crankshafts as seen in paragraph [0023] and Chapuis discloses the use of a Bronze wear ring between a connecting rod bearing a piston pin as seen on pages 2 and 6.
The combination of the bronze ring and the DLC coated piston pin in a connecting rod bearing assembly is considered to be no more inventive then combining prior art elements according to known methods to yield predictable results as per MPEP section 2143 A, provided (1) Chapuis discloses both the bronze wear ring and a DLC coated piston pin, while not disclosed as explicitly combined. 
Where Chapuis discloses a benefit to the use of a wear ring made of bronze in lines 233-236 seen on page 6, when stating, “In order to reduce the phenomena of wear, it is common practice to interpose a bronze ring 8 between these friction zones which it is advisable to avoid due to the additional cost and the increased weight of the induced transmission system.” When a person of ordinary skill in the art considers an invention they would consider multiple factors, where if weight and cost are not constraints and simply reduced friction were the sole goal then Chapuis advises the use of the wear ring made of bronze for the purpose of reduced friction.
Therefore, a person of ordinary skill in the art seeking to maximize a reduction in the friction in the connecting rod bearing would have recognized that adding the bronze ring wear ring to a connecting rod in Massler and/or Chapuis would further reduce the friction in the region of the connecting rod bearing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/MICHAEL A KESSLER/Examiner, Art Unit 3747